Citation Nr: 0919134	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-01 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected right 
and/or left knee disabilities.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which 
denied service connection for bilateral hip degenerative 
joint disease.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has a bilateral hip disability which was caused or aggravated 
by his service-connected right and/or left knee disabilities.  


CONCLUSION OF LAW

The Veteran's claimed bilateral hip disability is not 
proximately due to, the result of, or aggravated by his 
service-connected right and/or left knee disabilities.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in December 2006 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim, and of the his and VA's respective duties for 
obtaining evidence.  Although it is no longer required, the 
Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  The letter also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.  

The Board also finds that VA has satisfied its duty to assist 
the Veteran in the development of the claim.  The RO has 
obtained VA outpatient treatment records dated from September 
2003 to October 2007, and the Veteran submitted an August 
2007 private medical record from his private orthopedist, Dr. 
R.W.M.  The Veteran was also afforded VA examinations in 
April 2007 and August 2008.  

The Board notes the Veteran recently requested that VA obtain 
recent outpatient treatment records from the Dallas VA 
Medical Center concerning his bilateral hip disability, 
asserting that the medical records will show that his hip 
condition has worsened.  The Board has considered whether a 
remand is necessary in order to obtain those records; 
however, we find a remand is not necessary because there is 
no reasonable possibility that the records would assist the 
Veteran in obtaining the benefit sought.  As discussed below, 
despite his report of bilateral hip pain, the most competent 
and probative evidence of record shows the Veteran's reported 
bilateral hip disability is not related to his service-
connected right and/or left knee disabilities.  The Veteran 
has alleged only that the medical records would show that his 
bilateral hip disability has worsened, but he has not alleged 
that the medical records would show a nexus between his 
bilateral hip disability and his service-connected knee 
disabilities, which is the primary issue in this case.  
Therefore, the Board finds the identified recent treatment 
records would not assist the Veteran in substantiating his 
claim, and a remand is not necessary to obtain those records.  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  

The law also provides that, where a veteran served ninety 
days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).  

Service connection is also warranted for a disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.

The evidence in this case does not show, nor does the Veteran 
allege, that he incurred a bilateral hip disability during 
active military service, or during his first post-service 
year.  Instead, the Veteran has asserted that he currently 
has a bilateral hip disability that is related to his 
service-connected right and/or left knee disabilities.  
Specifically, he has asserted that the many years of 
compensating for his service-connected knee disabilities 
caused additional stress on his hips and resulted in 
degenerative joint disease.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the 
Veteran's claim, because the most competent and probative 
evidence of record establishes that the Veteran does not have 
a bilateral hip disability which is related to his service-
connected right and/or left knee disabilities.  

At the outset, the Board notes there is conflicting evidence 
of record as to whether the Veteran's has a true hip 
disability.  The evidentiary record contains an August 2007 
private medical record from the Veteran's private 
orthopedist, Dr. R.W.M., which reflects that the Veteran 
complained of right hip pain on the lateral side that 
radiated down the back of his leg.  On the other hand, the 
physician who conducted the August 2008 VA examinations noted 
that the Veteran complained of constant, sharp low back pain 
that radiated into his bilateral buttocks, which the Veteran 
described as his "hips."  

In this context, much of the medical evidence included in the 
record does not identify the actual location of the Veteran's 
reported bilateral hip pain.  VA outpatient treatment records 
show he has complained of right hip pain since May 2006, but 
the VA outpatient treatment records do not identify the 
actual location of that reported pain.  See also April 2007 
VA examination report.  The Board notes the treatment records 
contain a diagnosis of right greater trochanteric bursitis, 
as well as degenerative joint disease; however, it does not 
appear that these diagnoses or the specific locations 
reported, i.e., right greater trochanter and hips, is based 
upon any objective clinical or radiographic evidence of the 
Veteran's hip, as there are no pertinent findings of such 
included in the treatment records.  See VA outpatient 
treatment records dated from September 2003 to October 2007.  
In fact, an X-ray and MRI taken of the Veteran's hips in 
April and August 2007 were normal in appearance with no space 
narrowing seen on either side, including in the right greater 
trochanteric area.  As a result, the Board finds the VA 
outpatient treatment records contain no probative evidence as 
to the actual location of the Veteran's reported right hip 
pain.  

Although there is conflicting evidence as to whether the 
Veteran's complaints of pain involve his actual hips, 
buttocks, or some other area in the pelvic region, the Board 
notes that the preponderance of the evidence shows he does 
not have any pathology associated with his actual hip, as 
shown on X-ray.  See VA examination reports dated April 2007 
and August 2008.  The Board does note that Dr. R.W.M. stated 
that X-rays of the Veteran's hips revealed early degenerative 
changes bilaterally; however, the X-ray report to which Dr. 
R.W.M. is referring is not included in the record, and the 
Board notes that he also stated that the hip X-rays were 
relatively within normal limits.  See August 2007 private 
medical record.  Therefore, the Board finds the preponderance 
of the evidence shows the Veteran does not have any pathology 
associated with his hips on X-rays.  

Regardless, even if we were to assume that a reasonable doubt 
is raised on this point, and resolve such doubt in favor of 
the Veteran and find that he has a true bilateral hip 
disability, the preponderance of the evidence shows his 
complaints of right hip pain are not related to his service-
connected right and/or left knee disabilities.  

The physician who conducted the April 2007 VA examination 
stated that the Veteran's hip pain is likely radiating from 
his lumbar spine, due to aging and attrition, noting there 
was no hip pathology on X-ray.  

Similarly, after evaluating the Veteran's lumbar spine 
disability, Dr. R.W.M. stated that the lumbar spine 
disability could certainly be causing the Veteran's right hip 
pain and, in this regard, the Board notes Dr. R.W.M. referred 
to the Veteran's right hip problems as "radiculopathy" into 
the right hip from the lumbar spine.  In fact, Dr. R.W.M. 
stated that he believes most of the changes the Veteran is 
having in his hip are relative to some radiculitis, which the 
Board notes is inflammation of the root of a spinal nerve.  
See Dorland's Illustrated Medical Dictionary 1404 (28th ed. 
1994).  Dr. R.W.M. further stated that, in the absence of 
groin pain with logroll, he believed the Veteran's right hip 
pain is coming from his lumbar spine.  

The Veteran was afforded a VA examination in August 2008 to 
determine if his bilateral hip disability is related to his 
lumbar spine disability.  In this regard, the Board notes 
that service connection for lumbar spine degenerative joint 
disease was granted during the pendency of this claim.  
Although the relationship between the Veteran's complaints of 
bilateral hip pain and his service-connected lumbar spine 
disability is not on appeal in this case, and will not be 
addressed on the merits herein, the Board notes that the 
physician who conducted the August 2008 VA examinations 
determined that the pain the Veteran describes as "hip" 
pain is actually a referred pain from the lower back into the 
buttocks area in a true facet joint pattern.  The August 2008 
examiner noted that this is well documented in the orthopedic 
literature and verified by numerous studies.  The examiner 
also noted that the Veteran's hips are completely normal, 
because X-rays of his hips are normal and show no pathology 
in the hip joints themselves.  This evidence is probative, 
not because it shows the Veteran does not have a true hip 
disability, but because it shows that the Veteran's 
complaints of right "hip" pain are due to his service-
connected lumbar spine disability, as opposed to his service-
connected right and/or left knee disabilities.  

In summary, the preponderance of the evidence establishes 
that the Veteran's reported bilateral hip disability is not 
related to his service-connected right and/or left knee 
disabilities.  In fact, there is no competent medical 
evidence of record which suggests that the Veteran's reported 
bilateral hip disability is proximately due to, the result 
of, or aggravated by, his service-connected knee 
disabilities.  Instead, the competent and probative medical 
evidence of record establishes that the Veteran's reported 
bilateral hip disability is related to his lumbar spine 
disability.  

The only evidence of record which relates the Veteran's 
reported hip disability to his service-connected knee 
disabilities consists of the Veteran's own statements.  While 
lay statements may be competent to support a claim as to a 
lay-observable disability or symptoms, the determination as 
to causation and nexus in this case requires a sophisticated 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  As noted, there is no competent medical opinion 
of record which relates the Veteran's bilateral hip 
disability to his service-connected right and/or left knee 
disabilities in any way.  Therefore, the Veteran's claim must 
be denied.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the Veteran's claim of service connection for bilateral hip 
degenerative joint disease, claimed as secondary to service-
connected right and/or left knee disabilities.  The Board has 
considered the rule mandating resolution of all reasonable 
doubt in favor of the Veteran, and yet the most competent and 
probative medical evidence of record preponderates against 
the Veteran's claim.  Therefore, the benefit-of-the-doubt 
doctrine does not support a grant of the benefits sought in 
this case.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hip 
degenerative joint disease, claimed as secondary to service-
connected right and/or left knee disabilities, is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


